Citation Nr: 1801446	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.  In a March 2015 Substantive Appeal Form, the Veteran requested a Board hearing at a local VA office.  See March 2015 VA Form 9.  In December 2017, the Veteran's representative notified the Board that the Veteran wished to forego his Board hearing and requested that the Board proceed with the adjudication of his claim.  See December 2017 Appellant Request to Forego Hearing and December 2017 Post-Remand Brief.

This claim was previously before the Board in January 2015 and October 2016 and is again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2016 Board remand, the Board indicated that the record notes that the Veteran's tinnitus impacted his hearing, but there was no opinion as to whether his service-connected tinnitus caused or aggravated his hearing loss.  Accordingly, the Board directed that on a remand a VA Addendum opinion was to be obtained and the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran's service-connected tinnitus (1) caused or (2) aggravated his bilateral hearing loss.  

Thereafter, in a December 2016 Addendum, the VA examiner indicated, "Regarding tinnitus due to noise exposure, this examiner cannot resolve this issue without resort to mere speculation."  Further, the examiner indicated that, "If there is no hearing loss or changes, the cause of tinnitus probably lies elsewhere, or more likely, cannot be determined to a reasonable degree of certainty based on the evidence."  The December 2016 VA addendum does not address whether the Veteran's service-connected tinnitus caused or aggravated his bilateral hearing loss.  Instead, it appears to address the etiology of the Veteran's tinnitus, which the Board notes is already service connected.  

Accordingly, a remand is again necessary in order to address whether tinnitus caused or aggravated the Veteran's bilateral hearing loss.

In addition, in April 2017 correspondence, the Veteran identified treatment received for his hearing from December 2016 to the present at various VA facilities.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from March 2015 to the present, to include at the VA facilities in Birmingham, Huntsville, and Shoals Outpatient Clinic in Sheffield.

2.  Thereafter, obtain an addendum opinion from the December 2016 VA examiner, or another appropriately qualified professional.  If determined necessary, schedule the Veteran for an examination.  After review of the record, the examiner should provide the following:

(a) Is it at least as likely as not (50 percent or greater probability) that hearing loss is caused by the Veteran's service-connected tinnitus disability?  Please explain why or why not.

(b) Is it at least as likely as not (50 percent or greater probability) that hearing loss has been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected tinnitus disability?  Please explain why or why not.  If the examiner finds that hearing loss has been aggravated by the service-connected tinnitus disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected tinnitus disability occurred.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




